Citation Nr: 0125841	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  98-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a permanent and total 
disability rating for pension purposes.  This matter was 
previously before the Board in October 1999, at which time 
the Board remanded the case to the RO for additional 
development.  The additional development having been 
completed, the case is again before the Board for appellate 
review.


FINDING OF FACT

The veteran is precluded from substantially gainful 
employment as a result of his diagnosed schizophrenia, with 
psychosis.


CONCLUSION OF LAW

The criteria for entitlement a permanent and total disability 
rating for pension purposes have been met. 38 U.S.C.A. 
§§ 1155, 1521(a), 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his psychiatric disability is so 
severe as to render him unemployable, and that he is 
therefore entitled to a permanent and total disability rating 
for pension purposes.  A disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. 
§ 3.342.  In this case, the veteran satisfies the requirement 
of serving during a period of war.  38 C.F.R. § 3.2(f) 
(2001).  However, in order to determine whether a veteran is 
entitled to a nonservice-connected pension, the next step is 
to evaluate each of the veteran's disabilities.  In this 
regard, the United States Court of Appeals for Veterans 
Claims (Court) has also provided specific guidance on how a 
permanent and total disability rating for pension purposes 
should be adjudicated.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Abernathy v. Derwinski, 2 Vet. App. 391 (1992); and Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

There are three alternative theories upon which a finding of 
permanent and total disability for pension purposes may be 
based.  The first two of these theories are objective in 
nature.  One may establish, by utilizing the VA Schedule For 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502 (West 1991).  This requires 
rating, and then combining, each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined 100 percent schedular evaluation for pension 
purposes.  

A permanent and total disability for pension purposes may be 
established even absent a combined 100 percent schedular 
evaluation by showing a lifetime impairment which would 
preclude securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502; 38 C.F.R. § 4.17.  However, 
if there is only one such disability, it must be ratable at 
60 percent or more; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Subjectively, even if the veteran's disability ratings fail 
to meet the aforementioned percentage standards, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
unemployable by reason of the nature of his or her 
disabilities, occupational background, and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b).

A review of the claims file reveals that the RO determined 
that the veteran's rating for nonservice-connected 
schizophrenia is 10 percent disabling.  The RO then found 
this rating insufficient to warrant the assignment of a 
permanent and total disability rating for pension purposes, 
and that his psychiatric disability is otherwise not severe 
enough to preclude him from obtaining substantially gainful 
employment.  

At this point the Board takes note of a May 1999 Social 
Security Administration (SSA) decision, which determined that 
for the purposes of receiving SSA benefits, the veteran was 
disabled and unemployable by reason of his psychiatric 
disability.  While VA is not bound by SSA decisions with 
regard to a veteran's claims for pension benefits, the 
supporting medical evidence for the SSA decision is relevant 
to the veteran's VA claim for non-service-connected pension 
benefits.  

A September 1998 SSA psychiatric examination report included 
a very thorough review of the veteran's psychiatric history 
and evaluation of his mental status.  The diagnoses included 
schizophrenia, paranoid type.  The examiner opined that the 
veteran was psychotic, but not blatantly psychotic, and that 
"[d]ue to the seriousness of his symptoms, I doubt that he 
would function for long on the open labor market wherein he 
would be required to perform routine repetitive type tasks, 
accept supervision and maintain concentration or attention."  
The examiner also suggested that "[i]f benefits are awarded, 
it may be in the best interests that such be assigned to a 
responsible payee for the time being."  The veteran's 
prognosis was described as guarded.

A review of the other medical evidence, which is primarily 
derived from VA sources, demonstrates that the veteran has 
suffered from schizophrenia since at least October 1997.  The 
medical records do not indicate that the veteran suffers from 
any other disability.  Since that time through the most 
recent medical records, which are dated in October 2000, the 
veteran has had multiple hospitalizations because of his 
schizophrenia.  When not in the hospital, the veteran has 
been closely followed by mental health professionals to 
monitor the various medications he is on for control of 
symptoms, which include psychosis and auditory 
hallucinations.  These records further show that the veteran 
was assigned global assessment for functioning (GAF) scores 
several times, which ranged from as low as 50 to as high as 
80. 

The veteran's disability due to schizophrenia, paranoid type, 
is rated under 38 C.F.R. §§ 4.125-4.130, Diagnostic 
Codes 9203, 9440 (2001).  A 10 percent disability rating is 
for assignment when there is occupational and social 
impairment due to mild or transient symptoms, which decrease 
work efficiency and the ability to perform occupational tasks 
only during times of stress, or when symptoms are controlled 
by continuous medication.  A 30 percent disability rating is 
for assignment when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability rating 
is for assignment for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when the disorder is 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Codes 9433, 9440.

After review of the evidence of record in conjunction with 
the above rating criteria, the Board concludes that the 
veteran's psychiatric symptomatology is consistent with the 
assignment of a 50 percent disability rating.  This 
conclusion is based on the medical evidence, which shows that 
the veteran's reported symptoms of psychosis and auditory 
hallucinations indicate difficulty in understanding complex 
commands, impairment of judgment and thinking, disturbance of 
mood and motivation, and difficulty in establishing and 
maintaining effective work and social relationships.  The 
assignment of a higher 70 percent rating is not warranted 
however, because the medical evidence fails to show that he 
suffers from the symptoms that evidence severe social or 
occupational impairment or deficiencies in most areas, as is 
listed in the diagnostic criteria.  Specifically, there is no 
evidence of the following symptoms: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression; spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.

Therefore, as the veteran's lone ratable disability is 
schizophrenia at 50 percent, the assignment of a permanent 
and total disability rating for pension purposes under the 
objective standard is not warranted.

However, upon review of the claims file and associated 
medical records in combination with the relevant laws and 
regulations, the Board finds that the assignment of a 
permanent and total disability rating for pension purposes 
under the subjective standard is warranted.  As was 
previously noted, a September 1998 SSA psychiatric 
examination report explained that the veteran's paranoid 
schizophrenia created impairment sufficient to render him 
unemployable.  The other medical evidence of record further 
demonstrates that the veteran's psychosis and auditory 
hallucinations requires close medical supervision and 
constant monitoring of his multiple prescription medications.  
Since 1997, there have been repeated episodes of 
destabilization and exacerbation of symptoms which required 
hospitalization.  Thus, although the veteran's disability, 
when controlled by medications, warrants no more than a 50 
percent rating, the Board finds that during periods of 
exacerbation it is more than 50 percent disabling.  
Furthermore, the Board is cognizant that a person on 
psychotropic medications might find it very difficult to meet 
the daily functional requirements of a competitive workplace.  
Thus, while the veteran's psychiatric disability may only be 
rated as 50 percent disabling on a schedular basis, VA laws 
and regulations also provide that "pension eligibility [may 
be granted] for a veteran whose disability does not meet the 
objective criteria but which for that particular veteran is 
so incapacitating as to preclude a substantially gainful 
occupation . . . ." Talley, 2 Vet. App. 282, 288.  
Therefore, for the foregoing reasons, the Board finds that 
the circumstances of this veteran's disability warrant the 
assignment of a permanent and total disability rating for 
pension purposes under the subjective standard.

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
to make reasonable efforts to obtain such evidence, and to 
afford a claimant an opportunity for a VA examination under 
certain circumstances.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001), Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the information and 
evidence necessary to substantiate the claims addressed 
above, and have therefore satisfied the notification 
requirements.  The Board therefore finds that the record as 
it stands is adequate to allow for review of the claims 
addressed above and that no further action by the RO is 
necessary to meet the requirements of the VCAA.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 


